Citation Nr: 1045089	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left 
knee status post medial meniscectomy, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a right 
knee status post medial meniscectomy, currently evaluated as 
10 percent disabling.  

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty for more than 20 years 
prior to his retirement in July 1991.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Portland, Oregon.  In 
that decision, the RO continued the ratings of 10 percent for 
both left and right knee residuals of status post medial 
meniscectomies.  

In June 2008, the Veteran testified before the undersigned at a 
Board hearing.  A transcript is associated with the file.  

This claim was remanded in June 2009 for VA records and a new VA 
examination.  A review of the file shows theses tasks were 
accomplished by the agency of original jurisdiction (AOJ).  In 
July 2010, the RO granted two separate 10 percent ratings for 
both knees for instability under Diagnostic Code 5257 (effective 
May 20, 2010, the date of the VA examination).  The Veteran has 
not filed a notice of disagreement with this rating and a claim 
for an increase for these new ratings is not before the Board at 
this time.  

However, the issue of TDIU has been raised by the record.  As 
discussed further below, the Board has jurisdiction over this 
issue, just as the Board has jurisdiction over the increased 
ratings.  The TDIU claim is being remanded for further 
development.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The residuals of a left knee status post medial meniscectomy 
are manifested by pain and mild limitation of flexion.  

2.  The residuals of a right knee status post medial meniscectomy 
are manifested by pain and mild limitation of flexion.  


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 percent 
for a left knee status post medial meniscectomy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5256-5263 (2010).  

2. The schedular criteria for a rating in excess of 10 percent 
for a right knee status post medial meniscectomy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5256-5263 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In a September 2004 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) 
and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  In a May 2008 letter, the RO notified the Veteran of 
the process by which effective dates and disability ratings are 
established, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

A recent decision by the United States Court of Appeals for the 
Federal Circuit has reduced the amount of notice required for 
increased rating claims, essentially stating that general notice 
is adequate and notice need not be tailored to each specific 
veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  However, the Veteran was sent a letter in May 2008 
explaining that the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has; the relevant diagnostic codes; and examples of the 
types of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  The Veteran 
has received adequate notice regarding his increased rating 
claim.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment and VA medical records have been associated 
with the file.  The Veteran has received three VA examinations 
regarding his knees.  Social Security Administration (SSA) 
records are associated with the file.  The Veteran submitted new 
evidence (a corrected VA examination) and a statement in August 
2010, however, his representative waived the right to have the 
AOJ review this evidence in the October 2010 informal hearing 
presentation.  The duties to notify and assist have been met.  

Legal Criteria and Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2010).  The entire period is considered for the possibility of 
staged ratings.  Consideration will be given to the possibility 
of separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-
connected disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  

For exceptional cases, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2010).  In Thun v. Peake, 22 Vet. App. 
111 (2008), the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  Either the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe a 
veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  
38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, 
functional loss due to pain must be supported by pathology and 
shown through objective observation.  Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2010).  

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The Board must evaluate disabilities under multiple diagnostic 
codes to determine if there is any basis to increase the assigned 
rating.  Such evaluations involve consideration of the level of 
impairment of a veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment of 
the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2010).  

Degenerative arthritis is covered under DC 5003.  If established 
by X-ray findings, it is rated on the basis of limitation of 
motion under the appropriate diagnostic codes.  38 C.F.R. 
§ 4.71a, DC 5003 (2010).  When limitation of motion is 
noncompensable under the diagnostic codes, a rating of 10 percent 
is for application under each major joint or group of major 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups a 10 percent rating is assigned.  A 20 percent 
rating is assigned with the same involvement, plus occasional 
incapacitating exacerbations.  Note (1) states that the 20 and 
10 percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  

Under 38 C.F.R. § 4.71a, DC 5257 covers "other impairment of the 
knee," and an assignment of a 10 percent rating is warranted 
when there is slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted when there is 
moderate recurrent subluxation or lateral instability.  A 
30 percent evaluation is for severe knee impairment with 
recurrent subluxation or lateral instability.  DC 5258 covers 
dislocated semilunar cartilage with frequent episodes of locking, 
pain and effusion into the joint; this warrants a 20 percent 
rating.  DC 5259 covers removal of symptomatic semilunar 
cartilage, which warrants a 10 percent rating.  

Diagnostic Code 5260 provides for the evaluation of limitation of 
flexion of the knee.  38 C.F.R. § 4.71a.  A 0 percent rating 
contemplates limitation to 60 degrees.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 
30 percent rating contemplates limitation to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of 
extension of the knee.  38 C.F.R. § 4.71a.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 
10 percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 
15 degrees.  Extension limited to 20 degrees warrants a 
30 percent evaluation, extension limited to 30 degrees warrants a 
40 percent evaluation, and a 50 percent evaluation contemplates 
extension limited to 45 degrees.  

A 10 percent rating is warranted for genu recurvatum that is 
acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated under DC 5263.  38 C.F.R. 
§ 4.71a.  

Standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The evidence does not show that the Veteran has ankylosis under 
DC 5256 and impairment of the tibia and fibula under 5262.  As a 
result, these codes are not applicable.  

As background, in December 1992, the RO increased the Veteran's 
right and left knees each 10 percent from August 1, 1981, under 
DC 5259 (symptomatic removal of semilunar cartilage).  In May 
2004, the Veteran filed an informal claim for an increased rating 
for his bilateral knees.  A November 2004 RO rating continued the 
10 percent rating, but switched the Diagnostic Code to 5260, 
limitation of flexion.  In July 2010, the RO granted separate 
10 percent ratings for the left and right knees under DC 5257 
(other impairment of the knee including subluxation or lateral 
instability) from May 20, 2010, the date of the most recent VA 
examination.  

In December 2004, the Veteran asserted in his notice of 
disagreement that his knee problems were not just due to his 
recent motor vehicle accident that had occurred in March 2004.  
In April 2005, the Veteran's wife reported the Veteran's knee 
condition caused him severe pain.  In an August 2010 statement, 
the Veteran cited to 38 C.F.R. §§ 4.1, 4.10, 4.40, and 4.45, and 
stated that his current disability rating was still inadequate.  

A March 2004 private record showed the Veteran had been in a 
vehicle accident thirteen days prior.  His knee history, 
including his left knee medial meniscectomy in service, was 
recorded.  Initially after the accident he only had minor left 
knee soreness.  He was diagnosed with knee strain.  Over time, he 
had more pain in the right knee and he had a click or catch that 
was not present before.  Physical examination showed full 
extension and flexion to 130 degrees.  There was no effusion.  
Both knees were tender.  The left had crepitus.  The impression 
was knee contusion/strain with preexisting post meniscectomy of 
the left knee.  "The trauma is probably aggravated from the 
underlying osteoarthritis, no evidence of any structural 
damage."  

A May 2004 record from Dr. Soot showed that the Veteran reported 
a painful left knee with no locking.  Flexion for both knees was 
to 120 degrees and extension was to 0 degrees.  The Veteran 
received an MRI for the left knee; the impression was moderate 
joint effusion, small Baker's or popliteal cyst, osteoarthritis, 
and medial and lateral meniscal degenerative changes and 
questionable tears.  At some point, the Veteran began to receive 
steroid injections for his knee.  In a June 2004 record, Dr. Soot 
stated the Veteran was receiving his third injection.  Findings 
of degenerative changes in the knees were noted.  The Veteran 
said he could hardly sit at a desk because his knees would ache.  

In August 2004, the Veteran attended a VA orthopedic consultation 
appointment.  His left knee pain was greater than his right knee 
pain.  His past in-service meniscectomies were recorded.  The 
Veteran "was doing fine" until the motor vehicle accident in 
March 2004.  

Physical examination of the right knee showed minimal joint line 
tenderness laterally and was stable to varus and valgus stress.  
Active range of motion was 0 to 110 without difficulty.  The 
Veteran was able to walk without difficulty, but complained of 
pain.  The assessment was bilateral degenerative joint disease 
primarily in the medial compartment at the site of a previous 
partial medial meniscectomy, left worse than the right.  An X-ray 
showed mild medial joint space narrowing of the right knee.  

For the left knee, an X-ray showed moderate to severe medial 
joint space narrowing.  The Veteran had no effusion in the left 
knee, which was tender over the medial joint line.  He had no 
crepitus and range of motion was 1 to 110.  The assessment was 
bilateral degenerative joint disease primarily in the medial 
compartment at the site of a previous partial medial 
meniscectomy, left knee worse than the right.  

At a September 2004 VA examination, the Veteran's history was 
recorded.  He was prescribed unloader braces, but told he was too 
young for new knee joints.  He had pain, catching, and stiffness.  
He had trouble with stairs.  He had no crepitation or popping.  
He did not use a cane or crutches.  Flare ups of pain were 
activity related and occurred three to four days per week, 
lasting a day and alleviated by rest.  

Physical examination revealed no swelling, weakness, atrophy or 
effusion.  He had tenderness of the medial joint lines and plus 
one crepitus.  He had mild pain on movement and a range of motion 
of 0 to 130 degrees actively and passively.  X-rays showed 
degenerative changes in the medial compartments of both knees.  
During flare ups, an additional motion loss of 10 to 15 degrees 
in flexion.  Also during flare ups, endurance and activities of 
repetitive movement would represent the major functional impact.  
The examiner confirmed that the Veteran would not be able to 
physically perform his duties as a deputy sheriff due to the 
requirements of being agile, performing repetitive movements, and 
long periods of standing.  

In February 2005, Dr. Murthy signed a statement that the Veteran 
was permanently and totally disabled.  The knee disabilities 
would not improve unless he had a knee replacement.  An April 
2004 record from Dr. Murthy showed that the Veteran had increased 
pain under knee cap and concluded that it was ongoing bilateral 
knee osteoarthritis.  

In March 2006, the Veteran attended another VA examination for 
the joints.  As no claims file was provided, the Veteran related 
his past knee history to the examiner.  He wore unloader braces 
on his knees daily and was able to walk only short distances.  He 
had pain with popping, but no locking.  He said he took 
medication for occasional swelling, but not on a regular basis.  
He had tried injections for both knees, but this did not help 
him.  Regular activities of daily living were not affected.  
He had no instability.  

Physical examination showed no swelling, deformity, 
discoloration, or instability.  He had tenderness to touch.  The 
knees had a positive "fluid wave."  He had 130 degrees of 
flexion.  He had pain with resistance on flexion and extension, 
but 5/5 strength throughout.  The assessment was degenerative 
joint disease for both knees.  The examiner felt the Veteran 
would lose between 20 and 25 degrees of range of motion during 
flare ups.  The Veteran's strength, coordination, fatiguability 
would also be affected by repetitive motion and flare ups.  The 
examiner thought the degenerative joint disease affected the 
Veteran's work life, but as he was now retired, his activities of 
daily living did not appear affected.  

In May 2010, the Veteran received a new VA examination so the 
claims file and medical records could be reviewed and the Veteran 
could be given a more recent examination.  The Veteran related he 
was working four days per month as a firearms instructor at the 
police academy.  

The Veteran stated that usually the left knee is worse, but 
lately the right knee had been more bothersome because he had 
been favoring the left knee.  He was never pain free.  The 
Veteran stood throughout the interview and stated that sitting 
tended to aggravate his knees.  He had flare ups four to eight 
times per month; most flare ups were associated with his days at 
the academy.  He was limited in exercising, ambulation and 
driving.  Activities of daily living were fine.  He complained of 
popping and swelling of the knees.  

Physical examination for the right knee revealed tenderness to 
palpation of the patella and medial joint line with minimal fluid 
noted.  The knee was intact and stable at 0 to 30 degrees of 
varus or valgus stress.  Pain was noted medially.  Instability of 
the anterior cruciate ligament was noted.  Strength was 
excellent.  Range of motion revealed 10 degrees of extension and 
flexion was 112 degrees.  There was pain with motion.  

For the left knee, the examination showed tenderness to palpation 
medially, on the lateral joint line, and over the patella.  There 
was mild fluid collection in the left knee.  No instability was 
shown, but there was a laxity of the anterior cruciate ligament.  
Strength was excellent.  Range of motion showed 100 degrees of 
flexion and extension was 13 degrees.  X-rays for both knees 
showed degenerative joint disease with small bilateral joint 
effusions.  

The examiner concluded that the Veteran had degenerative joint 
disease in both knees and laxity of the anterior cruciate 
ligament.  At this point, the examiner said there were no lateral 
or medial instability and no frequent periods of locking.  
The examiner stated that the Veteran barely gets four days a 
month as an instructor at a firing range where he does a lot of 
standing and walking amongst recruits.  He also has problems 
sitting for prolonged periods of time and prefers to stand.  This 
is despite being on unloader braces.  The only next step for 
treatment was total arthroplasty of both knees, but due to age 
this required more consideration.   

The Board finds that an increased rating for either knee is not 
warranted.  As mentioned, the residuals of the left and right 
knees status post medial meniscectomy are already each being 
rated as 10 percent disabling under DC 5260, limitation of 
flexion.  

No increase can be found under DC 5003, the arthritis code, 
because the Veteran is already being rated under a limitation of 
motion code, DC 5260.  Multiple records confirm arthritis, 
including an August 2004 VA consultation record, however Note (1) 
to 38 C.F.R. § 4.71a, DC 5003 does not allow for an increase.  

No increase is found under DC 5257, involving recurrent 
subluxation or instability.  As mentioned, the Veteran was 
already granted a separate rating for 10 percent for both knees 
for instability, effective May 20, 2010.  There is no showing 
that increase would be warranted for either knee prior to that 
date.  For example, the March 2006 VA examination showed no 
instability.  Subluxation was not found in the evidence.  

The Board has considered both DC 5258 and DC 5259.  The evidence 
does not show removal of symptomatic semilunar cartilage during 
this period on appeal.  The May 2004 MRI did show some 
degenerative tears and questionable tears, but the evidence does 
not show frequent locking.  For example, the March 2006 VA 
examination showed popping, but no locking.  The May 2010 VA 
examination showed joint effusions but also no locking.  No 
increase is appropriate under these codes.  

As for limitation of motion, the Board does find that the 
limitation of flexion code, DC 5260, more closely approximates 
the Veteran's bilateral knee disabilities.  The limitation of 
extension code, DC 5261 is not appropriate because the evidence 
does not show that the Veteran's extension is impaired to warrant 
a 10 percent rating.  38 C.F.R. § 4.71a.  

The March 2004 private record and other clinical studies showed 
full extension for both knees; at the May 2010 VA examination, 
the Veteran exhibited extension to 10 for the right knee and 
13 degrees for the left knee.  There was no report of limitation 
of extension, and the clear tenor of the report was that the knee 
could hyperextend beyond 0 degrees.  None of the clinical 
evidence suggests that the Veteran has ever lacked at least full 
extension in either knee.  

The March 2004 private record showed flexion to 130 degrees for 
both knees.  The August 2004 VA consultation record showed active 
range of motion was 0 to 110 without difficulty for both knees.  
The September 2004 VA examination report showed range of motion 
to be 0 to 130 degrees bilaterally (with a 10-15 degree motion 
loss with flare ups).  The March 2006 VA examination report 
showed the flexion to be 0 to 130 degrees also for flexion (with 
20-25 degrees of motion loss).  At the last VA examination in May 
2010, flexion was to 112 degrees for the right and 110 degrees 
for the left.  As the lowest compensable rating contemplates at 
least limitation of flexion to 45 degrees, a rating higher than 
10 percent is not warranted.  

The Board has considered provisions for an increased rating under 
DeLuca for both knee disabilities, but finds no increase 
warranted.  While the September 2004 and May 2010 VA examination 
reports showed frequent flare ups with motion loss, the Board 
finds there has been insufficient signs of swelling, deformity, 
incoordination and atrophy.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
509-510, the Board has considered whether any staged ratings are 
appropriate for either knee.  As explained above, the Board finds 
that no staged ratings are warranted in this case.  

The Board has determined that the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology.  As a result, the assigned schedular evaluation 
is adequate.  Thun v. Peake, 22 Vet. App. at 115.  

Under these circumstances, there is no basis to assign a higher 
rating for the Veteran's left and right knee status post medial 
meniscectomies (currently rated as 10 percent disabling each).  
However, these disabilities should be rated under DC 5261, the 
limitation of extension code.  The benefit of the doubt doctrine 
is not applicable here and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to an increased rating for residuals of a left knee 
status post medial meniscectomy in excess of 10 percent disabling 
is denied.  

Entitlement to an increased rating for residuals of a right knee 
status post medial meniscectomy in excess of 10 percent disabling 
is denied.  
REMAND

At the May 2010 VA examination, the Veteran related he was still 
working four days per month as a firearms instructor at the 
police academy.  He retired due to a shoulder injury, but was on 
SSA disability in part because of his knees.  He has a high 
school degree and two years of college.  The examiner stated that 
the Veteran barely gets four days a month as an instructor at a 
firing range where he does a lot of standing and walking amongst 
recruits.  He also has problems sitting for prolonged periods of 
time and prefers to stand.  The examiner said Veteran has trouble 
with a sedentary job and probably would be best-suited to 
sedentary work on a part-time basis, especially if he could 
change his position frequently.  "It appears that his current 
employment is the maximum of what he would be able to do."  

In Rice v. Shinseki, 22 Vet. App. 447, at 453 -454 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that "a request for TDIU, whether expressly raised by a veteran 
or reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation."  

On remand, the RO should provide proper notice for a TDIU claim 
for the Veteran and request that he fill out an application for 
TDIU.  A June 2010 email communication from the RO in the file 
references a vocational rehabilitation folder that is not in the 
file.  Associate this folder with the file prior to undertaking 
any other development.  A negative search should document in the 
file.  Once the application and vocational rehabilitation folder 
is received, the Veteran should be scheduled for a VA examination 
to determine the impact that all of his service-connected 
disabilities have on his ability to secure or follow a 
substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:  

1.  First, provide the Veteran with all 
notice and assistance requirements set forth 
in the VCAA and its implementing regulations, 
to include advising the Veteran of the 
evidence necessary to substantiate a claim 
for a TDIU, as well as what evidence he is to 
provide and what evidence VA will attempt to 
obtain.  Also, send the Veteran an 
application for TDIU and instruct him to 
complete it.  

2.  Associate the Veteran's vocational 
rehabilitation folder with the file.  A 
negative reply is requested and must be 
placed in the file.  

3.  Schedule the Veteran for a VA examination 
to determine the impact of his service-
connected disabilities on his ability to 
secure and follow a substantially gainful 
occupation.  The Veteran's service-connected 
disabilities are: status post disc protrusion 
at L5-S1; status post right and left medial 
meniscectomies; tinnitus; tronchanteric 
bursitis of the left and right hips; right 
and left knee instability; and bilateral 
hearing loss.  

The claims folder, including a copy of this 
remand and additional evidence secured, must 
be made available to and reviewed by the 
examiner.  The examination report must 
reflect that the claims folder was reviewed.  
All indicated tests should be conducted.  

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, the Veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  A 
complete rationale for any opinion expressed 
and conclusion reached should be set forth in 
a legible report.  

4.  Adjudicate the Veteran's claim for TDIU.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as a summary of the evidence received 
since the issuance of the most recent 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  

The Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2010).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


